DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-8,13-15 and 20 are currently pending and are addressed below.

Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 12/17/2020 is acknowledged. 
Claims 1-8, 13-15, and 20 are reviewed.
Claims 9-12 and 16-19 are currently withdrawn.
Claims 1, 15, and 20 are included as being generic. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8 wherein  “and instruction information” is recited is used to establish antecedent basis. To provide best clarity, it 
Examiner’s Note: Claim 6 has a similar issue wherein it recites “comprises at least one of a…”  in line 2. The claim then makes reference to said limitation by stating “when the at least one is…” . Multiple dependent claims have an “at least one of…” clause. Currently the claim language is fine in regards to this however if any dependencies change, there could be issues with the language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
The terms "safe" and “unsafe” in claim 3 is a subjective term which renders the claim indefinite. A claim that requires the exercise of subjective judgment without restriction may 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements involve how the system determines user’s intentions are different from the destination. Sounds of a user are understood by voice recognition acquired by a microphone for instructions however the omitted elements involve corrections for determining the intentions of the user from the system are determined by an operator. This process is how intentions of a user are determined when different from the destination. It appears that the omitted matter is essential to the invention [see specification pg. 11 lines 27-34].
Further an “intention” could be measured in multiple ways. Changing directions by a steering wheel, using a turn signal, video of where a user is looking could all be used to determine intentions. How is an intention of the user gauged? The specification gives some examples but is not explicit and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further how is an intention of the user determined to be different from the destination? It is unclear to what the claim requires or how the system is capable to determine what a user intends if voice recognition was not sufficient. There is no further rejection due to lack of clarity. 


Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160321848 (“Ricci”) in further view of US Pat. No. 10459504 (“Veloso”) .

As per claim 1 Ricci discloses a moving body operation support system, comprising [Fig. 21 vehicle control module]:
an acquirer implemented in computer hardware and configured to acquire moving body information relating to a state of a moving body [¶ 318 vehicle sensors, Fig. 2] ;
a microphone provided in the moving body [¶ 117 voice control module, ¶ 241 on board microphones, ¶ Fig. 7A audio sensors for user, Fig. 30 audio module] ;
a transceiver configured to communicate with a communication device used by an operator [¶ 253 The systems, subsystems, modules, components, etc. … may communicate over a network or bus, Fig. 4IP Router, WiFi, Bluetooth, 3G/LTE transceiver communication, ¶ 295,  Fig. 5C communications between vehicle and other devices] ; and
a processor configured to implement, based at least in part on the moving body information and instruction information, one of a first operation or a second operation, wherein the instruction information relates to an instruction obtained based at least in part on a sound acquired by the microphone and wherein the instruction is received from a user riding in the moving body [¶ 117 voice control module, Fig. 21] , wherein in the first operation, the processor is configured to cause the moving body to perform a third operation corresponding to the instruction information [¶ 118 depending on location of user, can cause different operations corresponding to the instructions, ¶ 119 different zones for receiving instructions can cause different operations, ¶ 120 different functions occur if instructions are received by different users ], and
[¶ 118 operations change with user location, ¶ 253, ¶ 332 safety conditions can be reported to a 3rd party, Fig. 4]. 
Ricci is not explicit to communicate with an operator communication device and 
wherein in the processor is configured to enable communication between the user and the operator by causing communication between the transceiver and the operator communication device.
Veloso discloses an operator communication device [6;4-9 communication with the communication center, live advisors 148, Fig. 1] and 
wherein the processor is configured to enable communication between the user and the operator by causing communication between the transceiver and the operator communication device [6;4-9 communication with advisor/communication center, Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Ricci with the teachings of Veloso for utilizing a network for communication with a variety of devices for expanding operating instructions from multiple sources for increasing adaptability for a vehicle to operate in different scenarios by multiple means for sending commands for increased usability and more streamlined user interface for increased comfort of use.

As per claim 2 Ricci discloses further wherein the moving body information
comprises at least one of a speed of the moving body, an acceleration of the moving body, a travel direction of the moving body, a position of the moving body, or a remaining capacity of a drive source of the moving body [¶ 350 vehicle sensors, direction of travel].
As per claim 3 Ricci discloses further wherein the processor implements the first operation when it is determined to be safe for the moving body to implement the third operation corresponding to the instruction information [¶ 119 performs operation instruction as per user in a specific zone, ¶ 294 vehicle features are available when close to vehicle a vehicle zone, restricted when outside that zone], and the processor implements the second operation when it is determined to be unsafe for the moving body to implement the third operation corresponding to the instruction information [¶ 294 restricted features when outside a specific zone, components may be controlled based on rules, ¶ 322 safety sensors measure a whether the person is acting safely, ¶ 329 detect unsafe behavior, communicate vehicle to come to a safe stop].
As per claim 6 Ricci discloses further wherein the moving body information comprises at least one of a speed of the moving body or an acceleration of the moving body [¶ 318 sense acceleration], the processor performs the first operation when the at least one is less than or equal to a threshold [¶ 440 mean speed determined], and the processor performs the second operation when the at least one exceeds the threshold [¶ 440 deviates/exceeds mean speed, problem determined, vehicle can be steered to side of road].
As per claim 13 Ricci discloses further wherein the moving body information is acquired by a moving body sensor provided in the moving body, and the acquirer acquires the moving body information from the moving body sensor [¶ 512 vehicle control module, Fig. 21 sensor control module].
As per claim 14 Ricci discloses further comprising a sensor, the acquirer is configured to acquire the moving body information from the sensor [¶ 512 vehicle control module, Fig. 21 sensor control module].
As per claim 15 Ricci discloses further wherein at least a portion of the moving body information is acquired by a user sensor provided in a device possessed by the user, and the acquirer acquires the moving body information from the user sensor [¶ 239 mobile device can provide vehicle features herein, Fig. 7A, Fig. 8B].
As per claim 20 Ricci discloses further wherein at least a portion of the communication is performed by a portable terminal of the user [¶ 239, Fig. 8A].

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Veloso in further view of US 20150339928 (“Raman”).

As per claim 4 Ricci in view of Veloso is silent to however Raman discloses further wherein the instruction information comprises information relating to a destination of the operation [¶ 53 drop-off location], the moving body information comprises a current position of the moving body [¶ 56 may include current location for each autonomous vehicle], the processor performs a first operation when a value relating to the current position and the destination is less than or equal to a first value [¶ 57 minimum required time], the processor performs the second operation when the value relating to the current position and the destination exceeds the first value [¶ 57 won’t be chosen if outside time allotted], and the value relating to the current position and the destination comprises at least one of: 
a distance between the current position and the destination, a cost occurring between the current position and the destination, or an amount of time relating to movement between the current position and the destination [¶ 57 based on allotted time, Fig. 6].
.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Veloso in further view of US 20200160709 (“Ramot”).

As per claim 5 Ricci in view of Veloso is silent to however Ramot discloses further wherein the instruction information comprises information relating to a destination of the operation [¶ 198 location module], the moving body information comprises a current remaining capacity of a drive source of the moving body [¶ 201 battery level threshold], the processor performs the first operation when the current remaining capacity is more than a usage amount of the drive source, wherein the usage amount is estimated to be consumed to reach the destination, and the processor performs the second operation when the current remaining capacity is less than or equal to the estimated usage amount [¶ 202 determines if enough battery is available for pickup request, Fig. 14].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Ricci in view of Veloso with the teachings of Ramot to further increase the usability of autonomous features of a vehicle by monitoring power requirements, for increasing vehicle autonomy for vehicle needs of users, increasing value and productivity of the vehicles.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Veloso in further view of US10042359 (“Kon”).

Direction As per claim 7 Ricci in view of Veloso is silent to however Kon discloses further wherein the instruction information comprises information relating to a destination of the operation, the moving body information comprises a travel direction of the moving body, the processor performs the first operation when a difference between the travel direction and a direction of the destination is less than or equal to a threshold, and the processor performs the second operation when the difference exceeds the threshold [35;24-29 swerve threshold, determine hazardous event]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Ricci in view of Veloso with the teachings of Kon to further increase the usability of autonomous features of a vehicle for purposes by increasing vehicle safety for vehicle needs of users, increasing value and productivity of vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                                                                                                                                                                                            


/TUAN C TO/Primary Examiner, Art Unit 3662